Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTICE OF ALLOWANCE
The claim amendments filed 11/30/2020 have overcome the rejections of record. Claims 1-3, 6, 8-13 and 21 are in condition for allowance.
Claims 14-17 will be rejoined after contacting Applicant’s representative and suggesting claim amendments to place the claims in condition for allowance.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brenden Gingrich on 01/22/2021.

The application has been amended as follows: 
Please amend claims 14, 15 and 17:
(Withdrawn, Currently Amended) A method for the treatment of  Acute Myeloid Leukemia (AML) in a human subject, said method comprising administering to the subject having AML an effective amount of an antisense oligonucleotide to a4 integrin wherein the antisense compound is fully complementary over the entirety of said oligonucleotide to a nucleic acid encoding human a4 integrin, wherein the oligonucleotide consists of a deoxynucleotide region flanked on both of the 5’ and 3’ ends with one or more 2’- O-modified sugar moieties, and wherein the oligonucleotide comprises at least one 2'-O- methoxyethyl sugar moiety, at least one phosphorothioate internucleoside linkage, and at least one 5-methylcytosine.
(Withdrawn, Currently Amended) The method of claim 14, wherein said method comprises:
administering to the subject the effective amount of the antisense  oligonucleotide to 4 integrin; and
administering to the subject a therapeutic agent prior to, subsequently, or concurrently with the antisense compound.

17.(Withdrawn, Currently Amended) The method of claim 15 further comprising monitoring the number of AML cells in the peripheral blood prior to administering the therapeutic agent.

Please add new claim 21:


22.  (New) The method of claim 14, wherein the antisense compound is:
5' - MeCMeUG AGT MeCTG TTT MeUMeCMeC AMeUMeU MeCMeU - 3' (SEQ ID NO:
wherein,
each of the 19 internucleotide linkages of the oligonucleotide is an O,O-linked phosphorothioate diester;
the nucleotides at the positions 1 to 3 from the 5' end are 2'-O-(2- methoxyethyl) modified ribonucleosides;
the nucleotides at the positions 4 to 12 from the 5' 
the nucleotides at the positions 13 to 20 from the 5' end are 2'-O- (2-methoxyethyl) modified ribonucleosides; and
all cytosines are 5-methylcytosines (MeC), or a pharmaceutically acceptable salt thereof


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG whose telephone number is (571)272-3111.  The examiner can normally be reached Monday thru Friday between M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

								
										




/Kimberly Chong/								
Primary Examiner 							
Art Unit 1635